DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on June 22, 2020, claims 1-25 are presently pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US Pub 2017/0118299) (Eff filing date of app9/18/2015) in view of Dooley (US Pub 2017/0085538) (Eff filing date of app: 12/6/2016) and further in view of Leser et al (US Pat. 7,587,749) (Eff filing date of app: 5/28/2004) (Hereinafter Leser).


Kitchen teaches a method for managing usage of objects, the method comprising: 
receiving, by a computer system, a usage request to use a subset of the objects from a client data processing system, wherein the objects are stored in a data repository (see abstract and fig. 3, character 320, “A method for providing a desired portion of a data object document is disclosed.  The method comprises receiving, from a client device, an Application Program Interface (API) request for a data object document, where the API request includes a parameter identifying the desired portion of the data object document, and the desired portion is less than all of the data object document.”); 
responsive to receiving the usage request, transferring, by the computer system, the subset of the objects to the client data processing system (see abstract, fig 3, character 350, and p. 22, “the desired portion of the data object document based on the parameter, and transmitting, to the client device”); and
responsive to transferring the subset of the objects to the client data processing system (see abstract, “desired portion of the data object document based on the parameter, and transmitting, to the client device” and p. 44, 46-47).
 Kitchen does not expressly teach generating, by the computer system, an object transfer record, wherein the object transfer record describes the subset of the objects sent to the client data processing system.
Dooley teaches securely exchanging accounting data, see abstract, in which he teaches generating, by the computer system, an object transfer record, wherein the object transfer record describes the subset of the objects sent to the client data processing system (see p. 27, “create a new record relating to the transaction…. he result is that the transfer object contains and aintains 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Kitchen by the teaching of Dooley, because generating, by the computer system, an object transfer record, wherein the object transfer record describes the subset of the objects sent to the client data processing system, would enable the method to monitor each file transfer and have a record with the proper information of each transfer.
Kitchen does not expressly teach managing a utilization of the subset of the objects on the client data processing system utilizing the object transfer record.
Leser teaches computer method and apparatus for managing data objects in a distributed context, see abstract, in which he teaches managing a utilization of the subset of the objects on the client data processing system utilizing the object transfer record (see abstract, “a method and apparatus for maintaining and managing control over data objects authored, accessed, and altered by users in dynamic, distributed, and collaborative contexts.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Kitchen by the teaching of Leser, because managing a utilization of the subset of the objects on the client data processing system utilizing the object transfer record, would enable the method because, “a solution for collaborative environments needs to focus on protecting the products of collaboration in a manner that fits naturally into existing collaborative models.” (see col. 4, ln 9-12).



Kitchen teaches a computer system and a virtual file system (see Kitchen, fig. 1, computer system and p. 26, client device with PDF files, movie frames, etc...).

As to claim 19, Kitchen teaches is rejected under the same prior art as claim 1 and Kitchen teaches computer readable media (see Kitchen, p. 6, non-transitory computer readable medium).
As to claim 23, Kitchen teaches is rejected under the same prior art as claims 1 and 5.

As to claim 24, Kitchen teaches is rejected under the same prior art as claim 1 and 5-7.

 	As to claims 2, 12, and 20, Kitchen as modified teaches the method of claim 1 further comprising:
sending the object transfer record to a usage management server; and wherein managing the utilization of the subset of the objects utilizing the object transfer record comprises:
managing, by the usage management server, the utilization of the subset of the objects on the client data processing utilizing the object transfer record (see Leser, col. 2, ln 45-48, “applications allows a rights management system to enforce a tight coupling between an encrypted data object and its associated usage rights.”)(Also see Dooley, p. 27 where the system is a client server configuration, and information is send from one to another).

As to claim 3, 13, and 21, Kitchen as modified teaches wherein managing, by the usage management server, the utilization of the subset of the objects on the client data processing system utilizing the object transfer record comprises:


As to claim 4 and 14, Kitchen as modified teaches the method of claim 3 further comprising:
responsive to identifying the license, generating a usage policy to the subset of the objects utilizing the license (see Leser, Abstract, “The invention method and apparatus attach to each data object an identification of a respective control policy.”).

As to claim 5, 15, and 22, Kitchen as modified teaches the method of claim 1 further comprising:
	responsive to utilizing the subset of the objects by the client data processing system, generating an object usage record describing the subset of the objects utilized by the client data processing system (see Leser, col. 8, ln 11-15, col. 25, ln 7-13, a log record).

As to claim 6 and 16, Kitchen as modified teaches The method of claim 5 further comprising:
sending the object usage record and the object usage record to a usage management server; and managing the utilization of the subset of the objects utilizing the object usage record (see Leser, fig. 6, policy server and col. 12, ln 5-19).

Kitchen as modified teaches the method of claim 5 further comprising:
sending the object transfer record and the object usage record to a usage management server (see Leser, fig. 6, policy server and col. 12, ln 5-19);
wherein managing the utilization of the subset of the objects utilizing the object usage record comprises:
managing, by the usage management server, the utilization of the subset of the objects on the client data processing system utilizing the object transfer record and the object usage record (see Leser, col. 7, ln 14-19).

As to claim 8, 18, and 25, Kitchen as modified teaches wherein managing, by the usage management server, the utilization of the subset of the objects on the client data processing system utilizing the object transfer record and the object usage record comprises:
identifying, by the usage management server, a license for the client data processing system utilizing the object transfer record and the object usage record; and applying a license to the object transfer record and the object usage record (see Leser, col. 3, ln 56-67 and col. 4, ln 1-7, “end user must authenticate to the server and provide the identifier of the protected segment he or she wishes to access…”, “Though an approach like Authentica's allows the owners of protected data objects to control usage of distributed information and dynamically change that usage information without the need to collect or redistribute the protected data objects”).

As to claim 9, Kitchen as modified teaches wherein applying the license to the object transfer record and the object usage record comprises:


As to claim 10, Kitchen as modified  teaches wherein the object transfer record verifies a transfer of the subset of the objects to the client data processing system and the object usage record verifies a utilization of the subset of the objects on the client data processing system (see Kitchen, p. 38, “The filtering module 210 includes the request analyzer 220, the parameter(s) 230, and the response analyzer 240.  When a request 215A for a data object document is received at the proxy server 120 from the client device 110, the request analyzer 220 parses the request 215A.  The request 215A includes a parameter 215B defining one or more selection criteria for identifying a desired portion of the requested data object document.”).

Response to Arguments
0Applicant’s arguments, see Arguments, filed 6/22/2020, with respect to the rejection(s) of claim(s) 1, 11, 19, and 23-24 under Kitchen and Lesser have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dooley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164